t c memo united_states tax_court benjamin b lecompte iii and cathleen b lecompte petitioners v commissioner of internal revenue respondent docket no filed date p-h's wholly owned corporate employer adopted a multiemployer welfare_benefit_plan plan which funded p-h's interest in the plan by acquiring a life_insurance_policy policy on p-h's life with a dollar_figure million face value subsequently p-h's employer terminated its participation in plan and adopted a single- employer plan plan to which the policy was transferred ps treated both plans as tax exempt and reported no income from either the initial acquisition or the subsequent transfer of the policy r issued a notice_of_deficiency notice determining that p-h was taxable on the value of his interest in the policy in the year of its transfer from plan to plan which r alleges was in one of the years in issue r acknowledges that he does not consider plan to be a qualified tax-exempt welfare_benefit_plan ps ask first that we summarily determine that the statute_of_limitations bars assessment on the grounds that r's acknowledgment necessarily means that p-h's receipt of income equal to the value of his interest in the policy occurred when plan acquired the policy which according to ps was in an admittedly closed_year ps next ask that we summarily determine that the duty_of_consistency is not applicable held the notice was timely issued and ps' period of limitations defense fails as does any defense of judicial or equitable_estoppel moreover there are disputed issues of material fact that bar summary_judgment held further because ps have not taken inconsistent positions the doctrine_of consistency is not applicable robert richard pluth and robert edward kolek for petitioner benjamin b lecompte iii cathleen b lecompte pro_se angela b reynolds elke esbjornson franklin and david weiner for respondent memorandum opinion halpern judge respondent issued a notice_of_deficiency notice to petitioners in which he determined that petitioner benjamin b lecompte iii dr lecompte received unreported income arising out of the transfer of a life_insurance_policy on his life policy to a nonexempt or nonqualified welfare_benefit_plan in either or years in issue petitioners assign error to respondent's determination and move for summary adjudication in their favor motion they ask that we summarily determine that the statute_of_limitations bars assessment and that the duty_of_consistency is not applicable we will deny both requests unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar background we draw the following facts from the pleadings admissions discovery responses and the parties' memoranda supporting and opposing the motion we believe the parties to be in substantial agreement as to the facts dr lecompte was the sole shareholder in benjamin b lecompte iii m d s c_corporation on date the corporation adopted the professional benefit trust multiple employer welfare_benefit_plan and trust pbt plan or plan a purported multiemployer_plan alleged by its promoter to rule b prohibits the joinder of motions except in circumstances not here pertinent in the motion petitioners move for summary_judgment in their favor based on an affirmative defense of the period of limitations and for partial summary_judgment in their favor that the duty_of_consistency is not applicable the two requests should have been separately made we will however deal with the motion as presented as necessary for clarity we will refer to the first request as the summary_judgment request and to the second request as the partial summary_judgment request constitute a qualified welfare_benefit_fund or 10-or-more employer plan under sec_419a the plan was to provide dr lecompte with a death_benefit and a severance benefit he was the only employee of the corporation covered by the plan in order to fund its obligation to provide the stated benefits to dr lecompte the pbt plan acquired the policy with a stated_value of approximately dollar_figure million the plan and presumably others like it were promoted organized and administered by tracy l sunderlage against whom the united_states obtained a permanent injunction in presumably enjoining him from promoting such plans mr sunderlage operated through professional benefit trust ltd pbt of which he was the chief_executive_officer in either or the corporation terminated its participation in the plan and instead adopted a single-employer_plan the benjamin b lecompte m d employee welfare_benefit_plan and trust successor plan in connection with that change in plans the pbt plan transferred the plan assets ie the policy to the successor plan the premium notices mailed to the plan and successor plan trustee pbt from to all show a policy anniversary date of february and each refers to the policy as amerus life ins policy date petitioners have consistently taken the position that neither the acquisition of the policy by the pbt plan its transfer to the successor plan nor the payment of premiums by either plan caused dr lecompte to realize income presumably on the basis that both plans constituted qualified or tax-exempt welfare_benefit plans respondent issued the notice on the grounds that dr lecompte received unreported income resulting from his participation in the pbt plan and successor plan in excess of dollar_figure million for each of the years in issue amounts representing the accumulated cash_value of the policy on its yearly anniversary date plus the cost of current_life_insurance_protection respondent also determined accuracy- related penalties under sec_6662a or alternatively sec_6662 respondent concedes however that each of the years in issue constitutes an alternative position and that petitioners are liable for tax relating to dr lecompte's participation in the pbt plan and successor plan for only one of the years in issue the year in which the policy was effectively transferred from the pbt plan to the successor plan in the petition petitioners raise a first affirmative defense based upon the expiration of the statute_of_limitations in support of that defense they aver a the united_states of america asserted in its complaint for permanent injunction against mr sunderlage that the plan constituted an illegal tax_shelter b respondent also asserts that the plan constituted an illegal tax_shelter c if such assertions are correct then under sec_61 the life_insurance owned by the plan should have been income to petitioners in when the insurance was first acquired d however respondent missed his chance to assess tax because the statute_of_limitations as to the taxable_year has already expired see sec_6511 in the answer in response to petitioners' first affirmative defense respondent answers that in failing to report income from the pbt plan on their tax_return petitioners represented that they participated in a valid welfare_benefit_plan respondent relied on that representation to his detriment petitioners now allege that any income received pursuant to the plan was received in and petitioners are bound by the duty_of_consistency which bars them from now claiming they received income from the plan in respondent admits the pbt plan was not a valid welfare_benefit_fund therefore it was an illegal tax_shelter discussion i summary_judgment pursuant to rule a e ither party may move with or without supporting affidavits or declarations for a summary adjudication in the moving party's favor upon all or any part of the legal issues in controversy a summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits or declarations if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b a summary_judgment may be made upon part of the legal issues in controversy see id in response to a motion for summary_judgment an adverse_party may not rest upon mere allegations or denials of the moving party's pleading but must set forth specific facts showing that there is a genuine dispute for trial rule d the moving party bears the burden of proving that there is no genuine issue of material fact and the court will draw any factual inferences in the light most favorable to the nonmoving party 134_tc_13 ii the parties' arguments a petitioners petitioners argue that we should grant summary_judgment in their favor because the expiration of the statute_of_limitations bars assessment they do not however dispute that the limitations_period for assessing tax_liabilities for the years in issue remained open when respondent mailed the notice their claim is that a deficiency if there was one arose in a closed_year specifically petitioners argue that for both the three-year limitations_period under sec_6501 and the six-year limitations_period under sec_6501 have expired in support of their argument petitioners point to respondent's admissions that the pbt plan was not a valid welfare_benefit_fund and that it was an illegal tax_shelter petitioners state that they dispute that the pbt plan constituted an illegal tax_shelter but they argue that if respondent is correct then under sec_61 the life_insurance_policy owned by the plan should have been income to petitioners in the year the life_insurance was first acquired and the year in which the policy became effectively controlled by dr lecompte they conclude respondent missed his chance to assess tax because the statute_of_limitations as to the taxable_year had already expired before respondent issued his notice_of_deficiency previously on date petitioners moved for summary_judgment a motion that was virtually identical to the motion before us at the time of that motion respondent had filed responses to petitioners' interrogatories and request for admissions in which he refused to acknowledge that the pbt plan constituted an illegal tax_shelter on date we issued an order denying petitioners' motion on the ground that there exists a genuine issue of material fact petitioners feel that respondent's amended responses in which he acknowledges that the pbt plan was an illegal tax_shelter and did not constitute a valid welfare_benefit_fund have resolved all genuine issues of material fact and that the case is now ripe for summary_judgment in their favor petitioners also argue in response to respondent's argument to the contrary that their position regarding the expiration of the limitations_period for assessment does not violate the doctrine_of the duty_of_consistency which bars a taxpayer from disavowing a position asserted for a closed taxable_year in order to obtain a tax_benefit or avoid or reduce a tax_liability for a later open taxable_year in support of that argument petitioners note that courts apply the doctrine only in egregious cases of misrepresentation where the taxpayer attempts to game the system citing a number of cases in which the taxpayer takes a position inconsistent with that taken for an earlier closed_year and affirmatively disavows the prior position petitioners allege that i n contrast they have always taken the position that the acquisition of the life_insurance_policy by the plan and payment of premiums do not cause them to realize income and that they have never changed and do not desire to change any prior representation lastly petitioners argue that the doctrine is inapplicable because any possible inconsistency of petitioners involves a question of law not a mistake of fact and that only inconsistent representations of fact can trigger application of the doctrine petitioners conclude b ecause under respondent's theory dr lecompte is effectively the owner of the life_insurance_policy it is immaterial that the plan converted from a multiemployer_plan to a single employer plan it is respondent's position that dr lecompte always had control_over the life_insurance_policy therefore a conversation sic from a multiemployer_plan to a single employer plan has no tax effect and does not trigger additional income to dr lecompte b respondent respondent argues that because of consents entered into by petitioners extending the periods of limitations for through the only years of petitioners for which deficiencies in tax are now before the court no affirmative defense to the notice based on the period of limitations can succeed petitioners provide no support for their position that any amount includible in gross_income was includible for and no other year the duty_of_consistency prevents petitioners from arguing that any assessment of tax attributable to the receipt of income from the corporation should have been made for a closed_year and events occurred during the years in issue that cause income to be recognized to dr lecompte for those years iii discussion a period of limitation sec_1 affirmative defenses since petitioners concede that the notice was timely mailed with respect to the years at issue we agree with respondent that any affirmative defense based on the period of limitations must fail petitioners however appear in truth to be raising a defense based not on the period of limitations but rather on estoppel ie that having conceded that the pbt plan was not a valid welfare_benefit_fund and was instead an illegal tax_shelter respondent is estopped from determining any deficiency in petitioners' through federal_income_tax if petitioners are raising an estoppel defense it is likely based on either judicial estoppel or equitable_estoppel grounds exist however for neither defense whatever implication may be drawn from respondent's admissions ie that he missed his chance to tax dr lecompte for respondent has not in this case or as far as we know in any other case persuaded a court that dr lecompte realized gross_income for on account of a contribution made by the corporation to the pbt plan judicial estoppel is an equitable doctrine that prevents parties in subsequent judicial proceedings from asserting positions contradictory to those they previously have affirmatively persuaded a court to accept 100_tc_17 see also peking inv fund llc v commissioner tcmemo_2013_288 at that is not the case here in 124_tc_56 we described the doctrine_of equitable_estoppel as follows equitable_estoppel is a judicial doctrine that precludes a party from denying that party's own acts or representations that induce another to act to his or her detriment e g 74_tc_743 affd 673_f2d_784 5th cir it is to be applied against the commissioner only with utmost caution and restraint e g 98_tc_695 the essential elements of estoppel are there must be a false representation or wrongful misleading silence the error must be in a statement of fact and not in an opinion or a statement of law the person claiming the benefits of estoppel must be ignorant of the true facts and he must be adversely affected by the acts or statements of the person against whom estoppel is claimed e g 67_tc_612 petitioners fail to show the elements necessary to invoke equitable_estoppel if nothing else we cannot make a false representation or a wrongful misleading silence out of respondent's failure to charge dr lecompte with additional income for if indeed he had additional income for that year genuine dispute as to a material fact affirmative defenses aside petitioners may be arguing that there is no genuine dispute as to any material fact and they are entitled to summary_judgment as a matter of law see rule b as noted supra petitioners consider respondent's admissions that the pbt plan was not a valid welfare_benefit_fund but was instead an illegal tax_shelter from its inception to constitute an admission that the policy's cash_value was properly includible in dr lecompte's income for not for any of the years in issue but respondent's admission is arguably no more than an acknowledgment that the pbt plan was not exempt from tax under sec_501 the first requirement for inclusion in income under sec_402 it is not an acknowledgment that the policy's cash_value was required to be included in dr lecompte's gross_income in accordance with sec_83 the second requirement for inclusion under sec_402 one might reasonably assume that respondent's acknowledgment that the pbt plan constituted an illegal tax the pbt plan's status as a nonexempt trust is also indicated by a note to the financial statements contained in the annual independent auditor's reports with respect to the pbt plan that were attached to the forms annual return report of employee_benefit_plan filed by the plan for and in each case the note states the trust is a taxable trust and is not an exempt trust under sec_501 shelter indicates his agreement that the pbt plan must be disregarded and that dr lecompte was the true fully vested owner of the policy but that is an assumption not a fact as noted supra petitioners as the moving party bear the burden of proving that there is no genuine dispute about whether and when dr lecompte's beneficial_interest in the policy was substantially_vested within the meaning of sec_1_83-3 income_tax regs petitioners have not met that burden to begin with the record to date does not contain a copy of the pbt plan so we have no way of ascertaining dr lecompte's rights with respect to the policy under that plan secondly petitioners have not shown whether or when the plan assets ie the policy were set_aside from the claims of creditors of the corporation a provision that would have subjected the arrangement to sec_83 inclusion in income see sec_1_83-3 income_tax regs the lack of certainty regarding the application of sec_83 to dr lecompte's interest in the pbt plan creates a genuine issue of material fact precluding our granting of the motion moreover as noted supra note the record indicates that the effective date of the policy was date so that assuming petitioners' interest in the policy was substantially_vested upon pbt's acquisition thereof its cash_surrender_value was income to dr lecompte for not although the possibility that unlike remains open for assessment is remote there is nothing in the record that would conclusively negate that possibility thus uncertainty as to the year in which the pbt plan acquired the policy constitutes a second genuine issue of material fact conclusion we will deny the summary_judgment request because there is a genuine dispute as to material facts and therefore a decision may not be rendered as a matter of law b duty_of_consistency in the answer in response to petitioners' first affirmative defense based on the period of limitations respondent answers that he relied to his detriment on petitioners' failure to report income from the pbt plan on their tax_return that petitioners now allege that any income received pursuant to the plan was received in and that petitioners are bound by the duty_of_consistency which bars them from now claiming they received income from the plan in in 103_tc_525 aff'd 100_f3d_778 10th cir after stating that t he equitable doctrine_of 'quasi-estoppel' or 'the duty_of consistency' applies in this court we described that doctrine as follows the duty_of_consistency is based on the theory that the taxpayer owes the commissioner the duty to be consistent with his tax treatment of items and will not be permitted to benefit from his own prior error or omission 75_tc_497 the duty_of_consistency doctrine prevents a taxpayer from taking one position one year and a contrary position in a later year after the limitations_period has run on the first year herrington v commissioner f 2d 5th cir aff'g 87_tc_1087 and cases cited therein a taxpayer gaining governmental benefits on the basis of a representation or asserted position is thereafter estopped from taking a contrary position in an effort to escape taxes 532_f2d_809 2d cir benitez 390_f2d_631 1st cir 156_fsupp_99 s d n y affd 254_f2d_811 2d cir later in that opinion id pincite we cited with approval the three conditions for application of the duty_of_consistency as set forth in 495_f2d_211 8th cir the taxpayer has made a representation or reported an item for tax purposes in one year the commissioner has acquiesced in or relied on that fact for that year and the taxpayer desires to change the representation previously made in a later year after the statute_of_limitations on assessments bars adjustments for the initial year in 109_tc_290 we said the three elements of the duty_of_consistency refer to conflicting representations that are made by a taxpayer w hen these requirements are met the commissioner may act as if the previous representation is true even if it is not and the taxpayer may not assert the contrary an exception exists however in that the doctrine is not applicable to pure questions of law as opposed to questions of fact and mixed questions of fact and law e g 854_f2d_755 5th cir aff'g 87_tc_1087 estate of letts v commissioner t c pincite arberg v commissioner tcmemo_2007_244 wl at respondent is not quite correct where in the answer he avers that petitioners now allege that any income received pursuant to the plan was received in that is not their allegation petitioners aver that if the plan constituted an illegal tax_shelter as respondent now admits then under sec_61 the life_insurance_policy owned by the plan should have been income to petitioners in when the insurance was first acquired petitioners however dispute that the plan constituted an illegal tax_shelter they have constantly taken the position that the acquisition of the life_insurance_policy by the plan and payment of premiums did not cause them to realize income unless and until petitioners contradict that position there is no inconsistency that they may be dutybound to forgo finally as discussed supra we have insufficient information about the plan to determine whether assuming petitioners should have reported plan-related income for their failure to do so was a mistake of law or maybe a mistake of fact or a mistake with respect to a mixed question of law and fact see lefever v commissioner f 3d pincite whether property qualifies for special_use_valuation is a question of law but actual use of the property involves a mixed question of law and fact to which the duty_of_consistency may be applied we will deny the partial summary_judgment request as not presenting an issue ripe for decision iv conclusion we will deny the motion an appropriate order will be issued denying petitioners' motion
